IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs February 20, 2008

           STATE OF TENNESSEE v. NATHAN JACK CHILDRESS

                   Direct Appeal from the Circuit Court for Lincoln County
                           No. S0600131     Robert Crigler, Judge



                     No. M2007-01770-CCA-R3-CD - Fi led June 10, 2008


The defendant, Nathan Jack Childress, was convicted of theft over $1,000, a Class D felony, after
taking a dump truck from a construction site during his escape from police custody. He was
sentenced to twelve years as a Range III, career offender for this offense. Additionally, he pled guilty
to a charge of escape and was sentenced to six years for that offense, with the sentences to run
consecutively to one another and to his unfulfilled sentences for a total effective sentence of eighteen
years in the Tennessee Department of Correction. On appeal, he contends that the evidence was
insufficient to support the verdict. After careful review, we affirm the judgment from the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
NORMA MCGEE OGLE, JJ., joined.

Hershell D. Koger, Pulaski, Tennessee, for the appellant, Nathan Jack Childress.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; Charles F.
Crawford, Jr., District Attorney General; and Hollyn L. Hewgley and Brooke C. Grubb, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                              OPINION

       On November 7, 2006, the defendant, who was in custody for a charge of aggravated robbery,
escaped through the ceiling of the holding cell. Two witnesses testified that they saw a dump truck
run over a security fence and leave a construction site adjacent to their home on the evening of the
defendant’s escape. The next morning, the witnesses saw that a fence had been torn down and
phoned the police. The owner of the dump truck testified that it had been stolen and that the
defendant did not have permission to drive the truck.

       The police obtained information concerning the defendant’s whereabouts in Maury County
and staked out the location. The defendant arrived on the scene and was promptly arrested. Police
discovered a set of keys on the defendant, and he acknowledged that the keys belonged to the dump
truck. The police took the keys to the location of the dump truck, also in Maury County, and used
them to start the vehicle.

                                                Analysis

          On appeal, the defendant contends that the evidence in insufficient to support his theft
conviction. Specifically, he argues that the evidence against him was wholly circumstantial and that
no evidence was presented that he was seen driving the dump truck. However, the facts presented
at trial are contrary to the defendant’s argument. The testimony at trial demonstrated that the dump
truck was stolen from the county in which the defendant escaped and was discovered in the county
in which he was apprehended. When he was arrested, he was in possession of the keys to the stolen
dump truck. Further, the testimony of the Maury County Sheriff’s Detective reflected that the
defendant acknowledged that the keys belonged to the stolen dump truck.

        When an accused challenges the sufficiency of the evidence, this court must review the
record to determine if the evidence adduced during the trial was sufficient “to support the finding
by the trier of fact of guilt beyond a reasonable doubt.” Tenn. R. App. P. 13(e). This rule is
applicable to findings of guilt predicated upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Brewer, 932 S.W.2d 1, 18 (Tenn. Crim.
App. 1996).

        In determining the sufficiency of the evidence, this court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Nor may this court substitute its
inferences for those drawn by the trier of fact from circumstantial evidence. Liakas v. State, 199
Tenn. 298, 305, 286 S.W.2d 856, 859 (1956). To the contrary, this court is required to afford the
State the strongest legitimate view of the evidence contained in the record, as well as all reasonable
and legitimate inferences which may be drawn from the evidence. State v. Elkins, 102 S.W.3d 578,
581 (Tenn. 2003).

        The trier of fact, not this court, resolves questions concerning the credibility of the witnesses,
the weight and value to be given the evidence, as well as all factual issues raised by the evidence.
Id. In State v. Grace, the Tennessee Supreme Court stated that “[a] guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” 493 S.W.2d 474, 476 (Tenn. 1973).

        Because a verdict of guilt removes the presumption of innocence and replaces it with a
presumption of guilt, the accused has the burden in this court of illustrating why the evidence is
insufficient to support the verdict returned by the trier of fact. State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982); Grace, 493 S.W.2d at 476.

      Circumstantial evidence alone may be sufficient to support a conviction. State v. Tharpe, 726
S.W.2d 896, 899-900 (Tenn. 1987); State v. Gregory, 862 S.W.2d 574, 577 (Tenn. Crim. App.


                                                   -2-
1993). However, in order for this to occur, the circumstantial evidence must be not only consistent
with the guilt of the accused but it must also be inconsistent with innocence and must exclude every
other reasonable theory or hypothesis except that of guilt. Tharpe, 726 S.W.2d at 900. In addition,
“it must establish such a certainty of guilt of the accused as to convince the mind beyond a
reasonable doubt that [the defendant] is the one who committed the crime.” Id. (quoting Pruitt v.
State, 460 S.W.2d 385, 390 (Tenn. Crim. App. 1970)).

        While following the above guidelines, this court must remember that the jury decides the
weight to be given to circumstantial evidence and “[t]he inferences to be drawn from such evidence,
and the extent to which the circumstances are consistent with guilt and inconsistent with innocence
are questions primarily for the jury.” Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958); see also
Gregory, 862 S.W.2d at 577; State v. Coury, 697 S.W.2d 373, 377 (Tenn. Crim. App. 1985); Pruitt,
460 S.W.2d at 391.

        In Tennessee, we follow the generally approved rule that proof of possession of recently
stolen goods, if not satisfactorily explained, gives rise to the inference that the possessor has stolen
them. Bush v. State, 541 S.W.2d 391, 394 (Tenn. 1976). The defendant was found in possession
of the keys to the stolen dump truck. The dump truck was stolen in Lincoln County on the day he
escaped from custody. Further, the dump truck was recovered in Maury County and the defendant
was apprehended in Maury County. We conclude that the evidence was sufficient to support his
conviction of theft.

                                             Conclusion

        Based on the foregoing and the record as a whole, we conclude that the evidence was
sufficient to support the guilty verdict and, accordingly, affirm the judgment from the trial court.




                                                        ___________________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE




                                                  -3-